DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1 – 13, drawn to a method of determination of whether a reliable communication channel exists between the client device and the smart device and, in case of reliable communication channel not existing, using an additional client device to receive, process, and retransmit the command to the smart device.
Group II, claims 14 – 18 and 21, drawn to a method of executing, at the client device, a plurality of 3P adapters, to select one of the adapters to process a particular smart device control command, select a particular communication channel and transmit the command to the smart device.
Group III, claims 37, drawn to a method of determination of a preferred assistant device to control the smart device, transmission of the device control command to the preferred assistant device and the processing and retransmission of the command to the smart device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “identifying a generic smart device control command that specifies at least one smart device and at least one state to be altered at the smart device, the generic smart device control command generated responsive to user interface input received at the client device” and “transmitting, over the … communications channel established between the client device and the smart device, the specific command to effectuate the alteration of the state at the smart device”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20120331156 (see par. 0010, 0018 – 0019, 0024, 0030), US 20150351145 (with some of specific citations in the body of the rejection below) and 20170359190 (see specific citations in the body of the rejection below).

Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of “identifying a generic smart device control , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20120331156 (see par. 0010, 0018 – 0019, 0024, 0030, 0040, 0048) and 20170359190 (see specific citations in the body of the rejection below).

Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of “identifying a generic smart device control command that specifies at least one smart device and at least one state to be altered at the smart device”, “locally process the generic smart device control command to generate a specific command, that corresponds to the generic smart device control command” and “transmit the specific command … to effectuate the alteration of the state at the smart device”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20120331156 (see par. 0010, 0018 – 0019, 0024, 0030), US 20150351145 (with some of specific citations in the body of the rejection below) and 20170359190 (see specific citations in the body of the rejection below).

During a telephone conversation with Mr. Scott Higdon on 03/07/2022 a provisional election was made to prosecute the invention of Group I, claims 1 – 13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14 – 18, 21 and 37 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1102" in par. 0045 and "1052" in Fig. 1 have both been used to designate communicative coupling; "1104" in par. 0045 and "1053" in Fig. 1 have both been used to designate communicative coupling; "152" in par. 0066 and "150" elsewhere have both been used to designate 3P adapters; “1161-N” in par. 0069 and “1161-N” elsewhere have both been used to designate registration engines; “826" in par. 0120 and twice in par. 0124 and "828" in Fig. 8 have both been used to designate file storage subsystem; “816" twice in par. 0120 and "818" in Fig. 8 have both been used to designate network interface subsystem.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “359”, “366” and “374” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150351145 (Burks).
Regarding claim 1, Burks teaches “A method implemented by one or more processors of a client device executing an automated assistant client (paragraph 0067: accessory management daemon 524 (or other process in a controller, such as any of controllers 502 (“a client device”) of FIG. 5). Paragraph 0008: A controller can be implemented on a general-purpose computing device such as a desktop computer, laptop computer, tablet computer, smart phone, other mobile phone, other handheld or wearable computing device, by providing the general-purpose computing device with appropriate executable program code which corresponds to “an automated assistant client”), the method comprising:
identifying a generic smart device control command that specifies at least one smart device and at least one state to be altered at the smart device, the generic smart device control command generated responsive to user interface input received at the client device (paragraph 0068: At block 602, process 600 can receive input requesting interaction with an accessory (“at least one smart device”). For example, the user can interact with an application program to indicate a desire to communicate with accessory 504 (“responsive to user interface input received at the client device”), and the application program can invoke an appropriate API function call to accessory management daemon 524 to start a pair-verified session with accessory 504. Paragraph 0009: a “uniform” accessory protocol can be provided via which controllers can send command-and-control messages to the accessory and receive responses from the accessory in a uniform format (“a generic smart device control command”), regardless of the type or functionality of the accessory. Paragraph 0009: The protocol can define message formats via which a controller can update characteristics of an accessory, thereby allowing the controller to determine and/or change the accessory's state (“at least one state to be altered at the smart device”). Examples of accessory devices are given in paragraph 0033 each of which maps to the recited “smart device”. Accessory identifiers are disclosed in paragraphs 0098, 0101, 0106, 0121, 0127. Paragraph 0111 and FIG 12: controller (“client device”) addressing an accessory (“smart device”) by including accessory identifier (AID) and instance identifier (IID) of a particular characteristic to be written.);
determining whether a reliable communications channel is established between the client device and the smart device (paragraph 0074: If, at block 610, the connection is via a direct path, then at block 622, process 600 can determine whether a (direct) connection to accessory 504 is successfully established. If a direct connection is established, then at block 624, controller 502(2) can communicate directly with accessory 504.)…”
The rest of the claim does not have to be considered since it is conditional on reliable communication channel not being established. As stated in MPEP 2111.04(II), The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In this case, since the steps following the condition when the reliable communication channel is not established are only to be performed when this condition is met, and are not to be performed when the condition is not met, they are contingent limitations. It was shown above that Burks clearly discloses meeting the first condition when the reliable communication channel is established, therefore, the steps following the determination that the reliable communication channel is not established are not required to be performed to meet the claim.
Regarding claim 5, Burks teaches “wherein determining whether the reliable communications channel is established between the client device and the smart device comprises one or both of:
(paragraph 0074: If, at block 610, the connection is via a direct path, then at block 622, process 600 can determine whether a (direct) connection to accessory 504 is successfully established. If a direct connection is established, then at block 624, controller 502(2) can communicate directly with accessory 504.); or
determining whether a communications channel, established between the client device and the smart device, has at least a threshold signal strength (Since the claim is written in the alternative form (“one or both of A or B”), it is sufficient to meet at least one of the limitations “A” or “B” in the claim to meet the limitations of the whole claim. In this case the limitation “A” is met.).”
Regarding claim 9, Burks teaches “wherein the established reliable communications channel to the smart device is a BLUETOOTH radio channel (paragraph 0062, 0063).”
Regarding claim 10, Burks teaches “wherein the generic smart device control command is generated locally at the client device by locally processing user interface input received at the client device (paragraph 0068: At block 602, process 600 can receive input requesting interaction with an accessory. For example, the user can interact with an application program to indicate a desire to communicate with accessory 504 (“locally processing user interface input received at the client device”), and the application program can invoke an appropriate API function call to accessory management daemon 524 to start a pair-verified session with accessory 504.).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170359190 (Nadathur).
Regarding claim 1, Nadathur teaches “A method implemented by one or more processors of a client device executing an automated assistant client (FIG 8 in paragraph 0122: Controller 802(4) as “a client device”. Paragraph 0007: A controller can be implemented on a general-purpose computing device such as a desktop computer, laptop computer, tablet computer, smart phone, other mobile phone, other handheld or wearable computing device, by providing the general-purpose computing device with appropriate executable program code which corresponds to “an automated assistant client”), the method comprising:
(FIG 10 and paragraph 0128: block 1002, when coordinator 810 receives a message from a controller (e.g., controller 802(1)) for delivery to an accessory (e.g., any one of accessories 804) (“identifying a … smart device control command”). Paragraph 0008: a “uniform” accessory protocol can be provided via which controllers can send command-and-control messages to the accessory and receive responses from the accessory in a uniform format (“a generic smart device control command”), regardless of the type or functionality of the accessory.) that specifies at least one smart device and at least one state to be altered at the smart device (paragraph 0007: The protocol can define message formats via which a controller can update characteristics of an accessory (“at least one smart device”), thereby allowing the controller to determine and/or change the accessory's state (“at least one state to be altered at the smart device”). Examples of accessory devices are given in paragraph 0033 each of which maps to the recited “smart device”. Accessory identifiers are disclosed in paragraphs 0075, 0089. Paragraph 0128: Block 1002 can include identifying the destination accessory (“specifies at least one smart device”) and/or determining content of a message to be delivered to the destination accessory.)…”
“…determining whether a reliable communications channel is established between the client device and the smart device (paragraph 0129: At block 1004, coordinator 810 (“the client device”) can determine whether the destination accessory (“the smart device”) is directly reachable. For instance, coordinator 810 can consult reachability data 900 or reachability map 920 to determine whether there is currently a direct path between controller 802(4) (which is operating as coordinator 810) and the destination accessory. At block 1006, if the destination accessory is directly reachable, coordinator 810 can send the message to the destination accessory on the direct path.);
responsive to determining the reliable communications channel is not established between the client device and the smart device (paragraph 0130: If, at block 1004, the destination accessory is not directly reachable…):
accessing a client devices to smart devices mapping, stored locally at the client device, to resolve an additional client device with an established reliable communications channel to the smart device (paragraph 0130: coordinator 810 can use reachability map 920 (“a client devices to smart devices mapping”) to select a controller device to relay the message (“to resolve an additional client device with an established reliable communications channel to the smart device”). In some instances, there may be only one controller device that has a direct path to the destination accessory; for example, in FIGS. 8 and 9, only controller 804(5) has a direct path to accessory 804(3). Where this is the case, then the one controller with a direct path can be selected. Paragraph 0124: coordinator 810 can maintain reachability information, e.g., in the form of a lookup table indicating which CD-eligible controllers can reach each accessory (this means “stored locally at the client device” which is coordinator 810).); and
transmitting, over a local network, the generic smart device control command to the additional client device (paragraph 0131: At block 1010, coordinator 810 can send the message to the selected controller (e.g., controller 802(5) (“the additional client device”) for destination accessory 804(3))) to cause the additional client device to:
locally process the generic smart device control command to generate a specific command, that corresponds to the generic smart device control command, and that is directly interpretable by the smart device to effectuate alteration of the state at the smart device (paragraph 0131: controller 802(5) may operate as a bridge that can reformat the message for compatibility with another transport without reading the message content; for instance, controller 802(4) may communicate with controller 802(5) using a Wi-Fi network, while controller 802(5) communicates with destination accessory 804(3) using Bluetooth communication. In other words, “the generic smart device control command” corresponds to the commands transmitted using Wi-Fi protocol, while the “specific command, that corresponds to the generic smart device control command” corresponds to the Bluetooth protocol and since the accessory can understand and act upon receipt of the Bluetooth command, this maps to the recited “directly interpretable by the smart device to effectuate alteration of the state at the smart device”), and
transmit the specific command over the established reliable communications channel to effectuate the alteration of the state at the smart device (paragraph 0131: the selected controller 802(5) can relay the message to the destination accessory.).”
Nadathur does not disclose “the generic smart device control command generated responsive to user interface input received at the client device.” In Nadathur, within the specific implementation of the method of FIG 10, the coordinator 810, which 
However, as paragraph 0007 states, a controller can be implemented on a general-purpose computing device such as a desktop computer, laptop computer, tablet computer, smart phone, other mobile phone, other handheld or wearable computing device, by providing the general-purpose computing device with appropriate executable program code. Therefore, each of the controllers 802(1) and 802(4) may, for example, be implemented as a smart phone. Indeed, this situation is disclosed in paragraph 0011: a user may have several personal electronic devices that are capable of operating as controllers, such as a mobile phone, a tablet computer, a laptop or desktop computer, a set-top box that delivers video content to a television (TV) monitor, and so on. Paragraph 0032: Home environment 100 includes a controller 102 that can communicate with various accessory devices located in the environment. Controller 102 can include any computing device that is capable of communicating command-and-control messages to accessories and presenting a user interface to allow a user to indicate desired operations on the accessories. In other words, Nadathur teaches “the generic smart device control command generated responsive to user interface input received”, although with respect to the method of claim 10, at a different device.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that since each controller, including coordinator, implemented as smartphone, computer, etc. and capable of presenting a user interface to allow the user to indicate desired operations on the accessories, to extend the method of FIG 10 of those cases when the command is issued by the coordinator itself, 
Regarding claim 5, Nadathur teaches “wherein determining whether the reliable communications channel is established between the client device and the smart device comprises one or both of:
determining whether any communications channel is established between the client device and the smart device (paragraph 0129: At block 1004, coordinator 810 can determine whether the destination accessory is directly reachable. For instance, coordinator 810 (“the client device”) can consult reachability data 900 or reachability map 920 to determine whether there is currently a direct path between controller 802(4) (which is operating as coordinator 810) and the destination accessory (“the smart device”). In this example, a direct path exists from controller 802(4) to accessories 804(1) and 804(2) but not to other accessories. Therefore, for example, with respect to accessory 804(1), is determined that there is no “communication channel is established”); or
determining whether a communications channel, established between the client device and the smart device, has at least a threshold signal strength (Since the claim is written in the alternative form (“one or both of A and B”), it is sufficient to meet at least one of the limitations “A” or “B” in the claim to meet the limitations of the whole claim. In this case, the limitation “A” is met.).”
Regarding claim 6, Nadathur teaches “wherein determining whether any communications channel is established and determining whether the communications channel has at least a threshold signal strength are each based on the client devices to smart devices mapping (paragraph 0129: At block 1004, coordinator 810 can determine whether the destination accessory is directly reachable. For instance, coordinator 810 (“the client device”) can consult reachability data 900 or reachability map 920 (“based on the client devices to smart devices mapping”) to determine whether there is currently a direct path between controller 802(4) (which is operating as coordinator 810) and the destination accessory (“the smart device”).).”
Regarding claim 8, Nadathur teaches “wherein accessing the client devices to smart devices mapping, stored locally at the client device, to resolve the additional client device with the established reliable communications channel to the smart device comprises: determining, based on the client devices to smart devices mapping, that a given signal strength, between the additional client device and the smart device, is greatest amongst all client devices of the client devices to smart devices mapping (paragraph 0130: when multiple controllers may have a direct path to the destination accessory (for example, in FIGS. 8 and 9, controllers 802(2) and 802(5) both have direct paths to accessory 804(4)), coordinator 810 can apply arbitration logic to select a path. For instance, the reachability data reported by controllers can include a signal strength indication for each reachable accessory, and the controller that reports the strongest signal can be selected. Th information is included in the reachability map 920 which creates associations between controllers and accessories based on reachability data 900 (see FIG 9 and paragraphs 0125 – 0126), therefore, this process is “based on the client devices to smart devices mapping”).”
Regarding claim 9, Nadathur teaches “wherein the established reliable communications channel to the smart device is a BLUETOOTH radio channel (paragraph 0007: Accessories and controllers can communicate with each other via Bluetooth, Bluetooth LE. Paragraph 0036: coordinator 116 (“the client device”) can communicate with light bulb 108 (an example of “the smart device”) via Bluetooth LE channel.).”
Regarding claim 10, “wherein the generic smart device control command is generated locally at the client device by locally processing user interface input received at the client device (although not explicitly disclosed with respect to method of FIG 10, in the rejection of claim 1 above, it was shown the obviousness of implementing the method of FIG 10 for the case of not only when the command is received by the coordinator from a different controller, but when the command is generated by the coordinator (which can be a smartphone) itself. Indeed, the coordinator is also a controller and paragraph 0032 teaches that the controller 102 can include any computing device that is capable of communicating command-and-control messages to accessories and presenting a user interface to allow a user to indicate desired operations on the accessories.).”

Claims 2, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170359190 (Nadathur) as applied to claim 1 above, and further in view of US 20190179610 (Aiken).
Regarding claim 2, Nadathur teaches “further comprising: responsive to determining the reliable communications channel is established between the client device and the smart device (paragraph 0129: At block 1004, coordinator 810 (“the client device”) can determine whether the destination accessory (“the smart device”) is directly reachable (“determining the reliable communications channel is established”). At block 1006, if the destination accessory is directly reachable, coordinator 810 can send the message to the destination accessory on the direct path.)…”
“…processing the smart device control command…” “…to generate the specific command, that corresponds to the generic smart device control command, and that is directly interpretable by the smart device to effectuate alteration of the state at the smart device (paragraph 0051: coordinator 202(4) (or other controllers) can communicate with an accessory via a “bridge” which can translate between different communication protocols used by the controller and the accessory. In other words, the bridge takes the command to change the status of the accessory issued in one protocol (such as uniform protocol – see par. 0008, 0038) (“the generic smart device control command”) which the accessory would not understand, and converts it into another protocol specifically for the given accessory and which can be understood by the accessory (“the specific command, that corresponds to the generic smart device control command, and that is directly interpretable by the smart device”)); and
transmitting, over the reliable communications channel established between the client device and the smart device, the specific command to effectuate the alteration of the state at the smart device (paragraph 0129: At block 1006, if the destination accessory is directly reachable (thus “the reliable communications channel established”), coordinator 810 can send the message to the destination accessory on the direct path.).”

Nadathur does not teach “selecting a particular third-party (3P) adapter from a plurality of 3P adapters locally executable at the client device, the selecting based on the smart device control command” and that the control command is processed “using the selected 3P adapter.”
Aiken teaches a hub to provide voice control which allows the hub to provide a user with the ability to control second devices in an environment by issuing voice commands (see abstract). Particularly, Aiken teaches “selecting a particular third-party (3P) adapter from a plurality of 3P adapters locally executable at the client device (FIG 1 and paragraph 0041: multiple protocol adapters 136, each enabling the hub 102(1) to communicate via a respective protocol (and thus “locally executable”). FIG. 1 shows three protocol adapters 136(1)-(3). The hub 102(1) may be configured with one or more respective protocol stacks (e.g., a protocol stack corresponding to BLE), and the corresponding protocol adapters 136 allow the hub 102(1) to communicate with a second device 106 via the corresponding protocol (e.g., BLE). The hub 102(1) may be configured to communicate with a first second device 106(1) via the protocol corresponding to the protocol adapter 136(1), with an additional second device 106(2) via the protocol corresponding to the protocol adapter 136(2), and with a third second device 106(3) via the protocol corresponding to the protocol adapter 136(3). That is, the hub 102(1) may be responsible for controlling the second devices 106(1)-(3), and may communicate with these second devices 106(1)-(3) via the protocols supported by the protocols stacks/protocol adapters 136(1)-(3) each representing “a particular third-party (3P) adapter from a plurality of 3P adapters locally executable at the client device”.), the selecting based on the smart device control command (since each type of the second device (“smart device”) is communicated with using appropriate adapter, the selection of the adapter is “based on the smart device control command” since the command includes identification of the device to be controlled. In other words, the command includes the identification of the device to be controlled (for example, first second device 106(1)) which results in the selection of the appropriate adapter (for the example above, it is the protocol adapter 136(1)))” and that the control command is processed “using the selected 3P adapter (implicit, since, during the processing of the command, it is converted into the protocol understood by the device to be controlled through the appropriate protocol adapter).”
Therefore, since Nadathur does not teach specifics of the protocol conversion to control the accessories, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Aiken specific KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
Regarding claim 4, Nadathur in combination with Aiken do not teach “further comprising, prior to the identifying the generic smart device control command: preemptively executing, locally at the client device, the particular 3P adapter to reduce latency in processing the smart device control command using the selected 3P adapter to generate the specific command.”
In other words, the claim requires the adapters to be loaded and operational before any command to control a particular device is received.
In the rejection of claim 2 above, it was shown the obviousness of using Aiken’s protocol adapters in the system of Nadathur. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to identify generally two options with respect to the protocol adapters: 1) the software controlling the adapters is loaded and operational when the device is turned on, and 2) the software controlling a particular adapter loads and becomes operational when a command to control corresponding device is received. Since the number of options is small and well KSR, 550 U.S. 82 USPQ2d at 1397.
Regarding claim 12, Nadathur does not teach “wherein the user interface input is a voice input received via at least one microphone of the client device, and wherein locally processing the user interface input comprises using a speech-to-text processor to convert the voice input into text, and performing natural language understanding on the text to generate the generic smart device control command.”
Aiken teaches a hub to provide voice control which allows the hub to provide a user with the ability to control second devices in an environment by issuing voice commands (see abstract). Particularly, Aiken teaches “the user interface input is a voice input received via at least one microphone of the client device (paragraph 0024: the hub 102(1) may include one or more microphones to capture utterances from a user 104. The hub 102(1) may generate audio data based at least in part on such utterances captured by the microphone(s), which is shown as “generated audio data” 112 in FIG. 1. Additionally, a secondary speech interface devices 116 capture input audio representing user speech by a microphone), and wherein locally processing the user interface input comprises using a speech-to-text processor to convert the voice input into text (paragraph 0029: the local speech processing component 122 may include an automatic speech recognition (ASR) component 124 that is configured to perform ASR on the audio data 112/118 to convert the audio data 112/118 into ASR text data.), and performing natural language understanding on the text (paragraph 0030: The local speech processing component 122 may also include a natural language understanding (NLU) component 126 that performs NLU on the generated ASR text data to determine an intent so that directives may be determined based on the intent.) to generate the generic smart device control command (paragraph 0053: At 212, the local speech processing component 122 may generate, as output, directive data based at least in part on the intent data determined at block 208. The directive data generated at block 212 may include (e.g., encode) the identifier of the second device 106 and an operation to be performed at the second device 106(1) (e.g., a “turn on” operation).).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Aiken usage of voice/speech input by the operator with corresponding processing to generate the 
Regarding claim 13, Nadathur does not teach “further comprising: receiving voice input via at least one microphone of the client device; and streaming the voice input to a remote automated assistant system; wherein identifying the generic smart device control command comprises receiving the generic smart device control command from the remote automated assistant client responsive to streaming the voice input to the remote automated assistant system.”
Aiken teaches a hub to provide voice control which allows the hub to provide a user with the ability to control second devices in an environment by issuing voice commands (see abstract). Particularly, Aiken teaches “receiving voice input via at least one microphone of the client device (paragraph 0024: the hub 102(1) may include one or more microphones to capture utterances from a user 104. The hub 102(1) may generate audio data based at least in part on such utterances captured by the microphone(s), which is shown as “generated audio data” 112 in FIG. 1. Additionally, a secondary speech interface devices 116 capture input audio representing user speech by a microphone); and streaming the voice input to a remote automated assistant system (paragraph 0055: If, at block 204, the hybrid request selector 120 determined to exclusively route the audio data 112/118 to the remote speech processing component of the remote system 108, the hybrid request selector 120 may, at block 218, send, over the wide area network 110, the audio data 112/118 to a remote speech processing component executing on one or more remote server computers of the remote system 108.); wherein identifying the generic smart device control command comprises receiving the generic smart device control command from the remote automated assistant client responsive to streaming the voice input to the remote automated assistant system (paragraph 0056: At 220, the hybrid request selector 120 may receive a remotely-generated directive. Also paragraphs 0023, 0026 and 0033).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Aiken usage of voice/speech input by the operator with corresponding processing to generate the command, in the device and system of Nadathur. Doing so would have significantly expanded the capability of the system by providing the user with multiple ways of entering the command: not only by operating the touchscreen included within the controller/coordinator but also by means of voice/speech, which would be useful for those cases when the user is not close by to the controller/coordinator or when the user’s hands are busy with other activities.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170359190 (Nadathur) in view of US 20190179610 (Aiken) as applied to claim 2 above, and further in view of US 20090083234 (Yeom).
Regarding claim 3, Nadathur teaches “…the smart device, or an additional smart device of the 3P, being registered for the client device (one of the definitions of the term “register” is “to indicate by a record” (see https://www.dictionary.com/browse/register). In view of this, Nadathur in paragraph 0124 teaches that Controller 802(4) (“the client device”) can also generate its own list of directly reachable accessories (each of which is a particular “smart device or in additional smart device”). Paragraph 0125: FIG. 9 shows a table 900 of reachability data that can be obtained from controllers of FIG. 8. Therefore, the process of putting each reachable accessory in the table of the controller 802(4) in the same as “being registered for the client device”).”
Nadathur does not disclose “prior to the identifying the generic smart device control command: receiving the particular 3P adapter at the client device and from a remote server, wherein receiving the particular 3P adapter is responsive to” the registration of the smart device (accessory in Nadathur). As was explained in the rejection of claim 2 above, and in view of the disclosure of Aiken, communication with a particular accessory is performed using protocol adapter for the specific communication protocol required by the accessory.
Yeom in paragraph 0014 teaches that when a communication module or a driver required for corresponding computing device does not exist, the communication protocol adapter may automatically download the required module or driver from the Internet. Further, paragraph 0034 states that if a communication module and a driver required do not exist upon the network connection between the devices, the connection is configured by automatically downloading the required module and driver from the 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Yeom downloading of the required protocol adapter module upon establishing network connection (“responsive to” “registration”), in the system of Nadathur and Aiken. Doing so would have provided the required protocol adapter as soon the connection is established (device is registered), thus preventing any delays which would otherwise happen if the command to a specific accessory is issued but no corresponding protocol adapter is present on the system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170359190 (Nadathur) as applied to claim 1 above, and further in view of US 20150351145 (Burks).
Regarding claim 7, Nadathur teaches “…a most recent updating of the client devices to smart devices mapping (paragraphs 0125 – 0126 disclose the reachability map being constantly updated which would include recited by the claim “a most recent updating”).”
Nadathur does not disclose “wherein determining whether any communications channel is established and whether the communications channel has at least a threshold signal strength are each based on one or more signals received via the communications channel subsequent to” the most recent update.
current signal strength, it means that it is after any update of the mapping), with a decision to use the tunnel (proxy or “additional client device”) or not being made based on whether the current signal strength exceeds a threshold such that reliable communication via the direct channel is expected.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Burks determination, at the controller, of current signal strength of any signal received from the accessory subsequent to any reachability map update, in the system of Nadathur. Doing so would have provided the controller with the most recent state of the communication channel between the controller and the accessory so that the most reliable communication channel can be selected (based on Burks, paragraph 0125).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170359190 (Nadathur) as applied to claim 1 above, and further in view of US 20120331156 (Colpitts) (of record).
Regarding claim 11, Nadathur teaches “wherein the user interface input is interaction, at a touch-screen of the client device, (paragraph 0136: user interface 1114 at the controller device can include input devices such as a touch pad, touch screen. Paragraph 0151: controller 1100 can provide a remote user interface for accessory 1200 that can include both input and output controls (e.g., a display screen to display current status information obtained from accessory 1200 and an input control such as a touchscreen overlay to allow changes to the status information).)…”
Nadathur does not explicitly teach “…with a rendered graphical user interface element corresponding to the smart device.”
Colpitts teaches “a rendered graphical user interface element corresponding to the smart device (FIG 3 and paragraphs 0018 and 0023).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize graphical user interface elements, such as disclosed by Colpitts, in the system of Nadathur. Doing so would have provided a simple and intuitive method of controlling appliances.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648